Citation Nr: 1201548	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a fracture of the mandible.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1960 to June 1963. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The Veteran testified in support of this claim during a hearing held before a Decision Review Officer at the RO in April 2006.

The Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. in November 2005, January 2009 and March 2010.  In January 2011, the Board affirmed the RO's August 2003 rating decision.  The Veteran then appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, based on a Joint Motion For Remand (joint motion), the Court issued an Order remanding this matter to the Board for action consistent with the terms of the joint motion.  

The Board in turn REMANDS this claim to the RO via AMC.   


REMAND

During the course of this appeal, the RO assisted the Veteran in the development of his claim by affording him VA dental examinations, most recently in June 2009.   According to the parties to this appeal, however, the report of the most recent examination is inadequate to decide this claim.  In its October 2011 joint motion, the parties explain that the Veteran has submitted multiple written statements alleging that he experiences pain in his teeth and pain and popping in his jaw, symptoms on which he is basing a claim for an increased evaluation.  The parties further point out that, in the report of the VA examination conducted in June 2009, the examiner did not address the Veteran's complaints of pain and any loss of range of motion, or prior medical history such that the rating evaluation did not adequately portray the Veteran's functional loss due to the pain.  Based on this deficiency, the parties agree that another VA examination is necessary so that an examiner can consider all pertinent complaints, any loss of range of motion, and the Veteran's medical history and provide findings sufficient for the Board to determine the functional loss the Veteran experiences secondary to the pain.  

This case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment for his service-connected dental disorder at the Dallas VA Medical Center since April 2010.

2.  Arrange for the Veteran to undergo a VA dental examination in support of his claim.  Forward the claims file to the examiner for review of all pertinent documents therein, including the parties' joint motion, and ask the examiner to confirm that he conducted such a review.  Advise the examiner that the Veteran is competent to report observable symptoms associated with his service-connected dental disability and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation and then proceed in following the instructions below.

a.  record in detail all symptoms the Veteran experiences due to his service-connected dental disability, including, if appropriate, tooth and jaw pain, jaw popping, and loss of range of motion of the jaw;

b.  record whether and how frequently the Veteran experiences flare-ups of the reported symptoms;

c.  discuss whether the current jaw complaints are attributable to the service-connected residuals of mandible fracture with loss of teeth #29-30, to include consideration of the September 2006 VA dental opinion that the Veteran's current temporomandibular popping with decreased range of motion is not related to residuals of mandible fracture; if the current TMJ symptoms are not directly attributable to residuals of mandible fracture with loss of teeth #29-30, the examiner is requested to provide opinion as to whether it is at least as likely as not that the TMJ disability is caused or aggravated beyond the normal progress of the disorder by service-connected residuals of mandible fracture with loss of teeth #29-30;

d.  consider whether the Veteran experiences functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation and, if so, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

e.  describe the impact of the Veteran's dental disability on his daily activities and employability, including during flare-ups and on repetitive use; and

f.  if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  By this REMAND, the Board intimates no opinion as to the ultimate disposition of the appeal.  The Veteran need not act unless he receives further notice.  He does, however, have the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


